Revised 02/04
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      M & M DEVELOPMENT & MANAGEMENT LLC                                                             Case No.
                                                                                   Debtor(s)               Chapter    7



                                                         STATEMENT OF DEBTOR REGARDING
                                                              CORPORATE OWNERSHIP


            The following entities directly or indirectly own 10% or more of any class of the debtor's equity interest:

               Name:             Daniel Ho
               Address:          550 Stephenson Hwy., Ste. 450
                                 Troy, MI 48083
               Name:             Kevin Fuqua
               Address:          1212 Waterways Dr.
                                 Ann Arbor, MI 48108
               Name:             Magdaleno Diaz
               Address:          550 Stephenson Hwy., Ste. 450
                                 Troy, MI 48083
               Name:             Mary Beth Ryan
               Address:          550 Stephenson Hwy., Ste. 450
                                 Troy, MI 48083
               Name:             Rommel Pinili
               Address:          550 Stephenson Hwy., Ste. 450
                                 Troy, MI 48083

            (For additional names, attach an addendum to this form)

            There are no entities that directly or indirectly own 10% or more of any class of the debtor's equity
            interest.

                        I declare under penalty of perjury that the foregoing is true and correct.


 Dated:        July 15, 2019                                          /s/ Magdaleno Diaz
                                                                      Signature of Authorized Individual
                                                                      For Corporation Debtor



                                                                      Magdaleno Diaz
                                                                      Print Name



                                                                      Secretary
                                                                      Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                  19-50447-pjs                 Doc 3          Filed 07/17/19        Entered 07/17/19 17:13:43         Page 1 of 1
